Title: From George Washington to John Langdon, 29 June 1777
From: Washington, George
To: Langdon, John



Dr Sir
Head Qrs Middle Brook June 29th 1777.

Your favor of the 16th Inst. has been duly received. The State of Massachusetts has been fortunate indeed in her Import of Arms, and it would have given great pleasure to have heard of your obtaining a Competent Supply, or that it was in my power to assist you in this instance—But the state of the public Magazines will not admit any to be taken or retained from them.
In respect to Cloathing for the Continental Troops raised in your State, you will apply to the Deputy Cloathiers General or Agents in that department. Messieurs Livingston & Turnbull are at Boston, who, I make no doubt, will take the earliest measures in their power to accomodate the Troops, as the Cloth imported has gone there.
I have but little to add on publick matters. The Enemy on Sunday last evacuated Brunswic & retreated to Amboy. Unhappily, but a small part of our Troops were able to come up with them. Colo. Morgans Corps of Riflemen did, before they had wholly effected their retreat and annoyed ’em a good deal, with only the loss of Two killed & Seven or Eight wounded on our part. It is generally conjectured that the Enemy are on the point of some New Enterprize, having transported most of their Baggage, if not the Whole, across to Staten Island, Yet on Thursday morning, their whole force made a sudden & rapid march some few Miles into the Country with intention, (most probably) to cut off some of our Light parties & Lord Stirlings division which were advanced to watch their Motions & to act as circumstances would justifie—or to gain the passes in the Mountains on our left. Another motive for this Manœuvre, which seems a probable One, was to give some éclat to their Arms, which were a little sullied just before by a retreat that was conducted rather precipitately and from their not

prosecuting their March through Jersey to philadelphia, as many were induced to expect from their great preparations & repeated declarations. There was some pretty smart skirmishing between them & our parties as they marched with but little loss on our side—nor can I ascertain what the Enemy’s was. They returned to Amboy again without attempting to gain the passes, plundering and despoiling the Inhabitants contiguous to their line of March of their Cloaths and every thing they could carry off—burning also Some Houses. We had a Brigade of Light Troops detached to annoy their Rear & flank, but the distance to Amboy being but short and the Enemy returning by a secure Route, they were not able to come up with them, so as to make an Attack with a prospect of success or without putting themselves in imminent danger. they are now lying in the Neighbourhood of the Enemy to avail themselves of any favourable circumstances that may cast up. I am Dr Sir with great esteem Yr Most Obedt servt

Go: Washington

